Citation Nr: 0332624	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-12 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than December 19, 
1997 for the grant of a 70 percent evaluation for post-
traumatic stress disorder.

Entitlement to an effective date earlier than December 19, 
1997, for a grant of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.  


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active military service from June 1969 to 
December 1970.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  That decision increased the 
evaluation for post-traumatic stress disorder from 50 to 70 
percent and granted entitlement to a total rating for 
compensation based on individual unemployability.  The 
increased rating and TDIU were made effective December 19, 
1997.

In addition to PTSD, service connection in effect for 
hypertension, evaluated as noncompensable from the day 
following the veteran's separation from service.

The veteran's notice of disagreement was received in February 
2000.  In July 2002 the veteran filed a motion for 
extraordinary relief with the United States Court of Appeals 
for Veterans Claims (Court).  The veteran asked the Court to 
issue a writ of mandamus ordering the RO to issue a statement 
of the case in response to his notice of disagreement.  Later 
that month, the RO issued a statement of the case.  In August 
2002, the Court dismissed the veteran's motion.

The Board notes that in February 1998, the veteran filed a 
claim for service connection for depression.  However, the RO 
granted service connection for depressive neurosis in a March 
1971 rating decision.  Evaluation of the same manifestations 
under different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2003).  Although service connection remains in effect for 
depression, his psychiatric disability is now described as 
PTSD.  The same rating criteria are applicable to depression 
and PTSD.  See 38 C.F.R. § 4.130, Diagnostic Codes 9411, 
9433, 9434 (2003).  



REMAND

Under the provisions of 38 U.S.C.A. § 5103(a) (West 2002), VA 
is required to provide notice to claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  These requirements are not satisfied 
unless VA can point to a specific document in the record that 
provides the required notice.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran has not received the notice required by 
38 U.S.C.A. § 5103(a) as interpreted by Quartuccio.  

The veteran contends that the reports of VA examinations 
completed prior to December 1997, constituted informal claims 
for TDIU.  38 C.F.R. §§ 3.155, 3.157 (2003); see Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that VA 
examinations constitute informal claims for increase).  In 
Roberson the Court further held that when a veteran submits 
(1) evidence of a medical disability; (2) makes a claim for 
the highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) 
(2003) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran 
is entitled to TDIU.  

The reports of VA examinations April 1988, and June 1992 show 
that the veteran was unemployed; the only current diagnosis 
consisted of the service connected psychiatric disability and 
he was provided global assessment of function scores 
indicative of an inability to maintain employment.  Assuming 
that the reports of these examinations constitute informal 
claims for TDIU under Roberson, the question of entitlement 
on an extraschedular basis would be for consideration.  See 
38 C.F.R. § 4.16 (2003).  VA regulations currently preclude 
the Board from adjudicating entitlement to TDIU on an 
extraschedular basis in the first instance.  Bowling v. 
Principi, 15 Vet App 1 (2001); 38 C.F.R. § 4.16(b). 

Accordingly, further appellate consideration will be deferred 
and the veteran's 
claim is REMANDED to the RO for the following action:

1.  The RO should provide the veteran 
with a VCAA notice letter concerning his 
claim that takes into account the time 
limits of 38 U.S.C.A. § 5103(b).

2.  The RO should then readjudicate the 
claim for an earlier effective date for 
the grant of a 70 percent evaluation for 
PTSD.  

3.  The RO should refer the veteran's 
claim for an earlier effective date for 
TDIU to the Director, Compensation and 
Pension Service for a determination as to 
whether TDIU is warranted on an 
extraschedular basis for any period prior 
to December 17, 1997, when a 70 percent 
evaluation was not in effect, and the 
informal claims raised by the April 1988 
and June 1992 examinations were pending.

3.  If, after readjudication, the 
benefits are not fully granted, the RO 
should issue a supplemental statement of 
the case.

Then, if otherwise in order, the case should be returned to 
the Board.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

